Title: From Abigail Smith Adams to John Quincy Adams, April 1808
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy April 1808

A1tho I have not so frequently written to you It has not been oweing to Your having been less frequently in my Thoughts than formerly; I found it so difficult to determine from a partial view, what were the wisest and best measures for the government to pursue, in a day so dark, and in times so perilious, that Silence was best for me, after having once given my opinion upon a subject where we had differd in judgement, altho from a more clear view of the subject, and the circumstances attending it, I have been led to think of it, in a different light. We expect tomorrow to have your full view of our national affairs. Altho you must expect that it will raise a Hornets nest arround you, the Consciousness of having uprightly discharged your duty to your country, will serve to shield you from their Stings. Your Father has various times exprest a wish that you would come out, explicitly, and avow your Sentiments, and opinions, and since the publication of another Senetors celebrated Letter he has thought it a duty which you owed to yourself and your constituents—as the Election in this State is now decided, it cannot be said to have been written with a desire to influence that. Both your Father and Mother attended the meeting here, but neither of them voted for Govenour. From personal Friendship they would both have been willing to have given Mr. Gore their vote, if other reasons and motives had not opperated more powerfully in their minds. Some which led them to think a Change at this critical moment might not prove favorable to the true Interest of the State. Many things may be said, which it is improper to commit to paper. To us at a distance, we cannot but look with astonishment, that no effective measures are adopted for defence even the Gun Boats are thought useless, by striping them of their men and at this eventfull crisis congress are about to rise! as tho it was a time of profound peace. I own I cannot see through the wisdom and policy which directs the counsels of the Nation.
I will quit the Subject and say something respecting our domestic affairs. When William Smith left us he exprest a desire to obtain a commission in the Army. I knew not whether you would think it consistant with your Ideas, after what had past respecting his Father, to mention him yourself to Mr. Madison, or the Secretary of war and I should not wish, or desire you to do any thing which would look like asking a favour from any of them. I had much rather write myself to Mr. Jefferson as I shall not have any scruple in doing  when I hear from William.
Your son John is very well, grows fast. He dinned with us with us to day. George was well last week.
I inclose my flower account which I will thank you to settle for me, as you come through Philadelphia.
My Love to Mrs. Adams—I wrote to her about a week ago. We are all well, and shall be very glad to see you return, if you can do so, consistant with the public good.
Your affectionate / Mother
Abigail Adams